Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 General Information
General Information
This application contains the following embodiments:
Embodiment 1 - Reproductions 1.1-1.7
Embodiment 2 - Reproductions 2.1-2.7

Embodiments 1 and 2 have the same overall appearance with the only discernible difference being the showing of color graphics in Embodiment 1 where Embodiment 2 shows similar graphics in grayscale.  
 
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).
 
The above-identified embodiments are considered by the examiner to present overall appearances that are basically the same.  Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited.  Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application. 


Embodiment 1 
Reproductions 1.1 - 1.7

    PNG
    media_image1.png
    247
    440
    media_image1.png
    Greyscale

A decorative ornament with color graphics shown on the surface.



Embodiment 2 
Reproductions 2.1 - 2.7

    PNG
    media_image2.png
    256
    427
    media_image2.png
    Greyscale

A decorative ornament with grayscale graphics shown on the surface.

The pattern appears as a grayscale version of Embodiment 1.



Claim Rejection – 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling for the following reasons:
The claim is rejected because the design is not shown consistently on all the views.  Specifically, the lines “A” visible on the lower front corner of reproductions. 1.3, 1.5, and 1.6 are not shown on reproductions 1.1 and 1.2. 

    PNG
    media_image3.png
    505
    593
    media_image3.png
    Greyscale


The inconsistencies noted above on reproductions 1.1-1.7 also appear on the grayscale embodiment of reproductions 2.1-2.7.  Correction of all the figures is required to avoid abandonment.

Because of the inconsistent drawings, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to make and use the design without the use of conjecture. This renders the claim indefinite and non-enabled.
To overcome the above rejection, applicant must distinctly claim the subject matter applicant regards as the invention. New drawings are suggested so that claim is clearly and consistently shown among the drawing views.

The applicant is encouraged to review ALL the surface ornamentation lines to be sure they are shown consistently in ALL the views.

In reproduction 1.3, the portions of the undercarriage noted as “B” are not understood.  While these elements may be visible on the bottom view, it is not clear where within the myriad of lines these elements may stop/start/change direction.


    PNG
    media_image4.png
    159
    756
    media_image4.png
    Greyscale


Similarly, the elements “C” on the lower portion of reproduction 1.4 are not enabled.

    PNG
    media_image5.png
    188
    756
    media_image5.png
    Greyscale

Turning to reproduction 1.6, the port/vent shape noted as “D” below, as well as the elements “E”, believed to be part of the undercarriage are not understood with the limited disclosure provided.  

    PNG
    media_image6.png
    166
    1257
    media_image6.png
    Greyscale

Reproduction 1.7 includes several elements that are not understood based on this single view where they are visible. These elements include slat-like elements “F”, front suspension shapes “G”, polygon shapes “H”, rear suspension elements “J” and rectangular shape “K”.
It is therefore suggested that the shapes/elements “B”-“K” be removed from the claim by rendering them with low-contrast shading or another technique that is visually distinguishable from the 

 The specification should also be amended to include a statement that the portions of the article shown in low-contrast or ghosted rendering form no part of the claimed design.

 Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Notes on Correspondence
Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls. If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for a telephone interview: calvin.vansant@uspto.gov. The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please see MPEP 502.03 II (Article 5) for more details.

Discussion of the Merits of the Case
A Power of Attorney (POA), filed with the USPTO in the specific case, is required whether or not attorney for the applicant has POA authority in a foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file.
https://www.uspto.gov/web/forms/sb0080.pdf
When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
The claim stands rejected under U.S.C 112 (a) and (b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Calvin VanSant whose telephone number is (571)272-57145714.  The examiner can normally be reached on Mon-Weds 6AM-7PM EST, Thurs 6AM-2PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on 571-272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CALVIN E VANSANT/Primary Examiner, Art Unit 2915